DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 5-19-2020, is acknowledged.  Claims 1-7, 10, and 12-15 have been amended.  Claims 8, 9, and 11 have been canceled.  New claims 16-23 have been added.
Claims 1-7, 10, and 12-23 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 5, line 17 and Page 48, line 31, is "EPB5" the same as "EBP5" recited in the rest of the specification?  Define both "EPB5" and "EBP5".
Page 16, line 2, define "GIT".
Page 32, line 3, "BACILLUS SUBTILIS" should be in italics.
Page 35, line 6, "in vivo" should be "in vivo".
Page 35, line 12, "BACILLUS SUBTILIS" and "CLOSTRIDIUM PERFRINGENS" should be in italics; line 13, "IN VIVO" should be in italics.
Page 44, line 1, "droplings" should be "dropings".
Page 45, line 25, define "procedure lm of the package nlme".
Page 48, line 27, "CLOSTRIDIUM PERFRINGENS" should be in italics
Page 57, line 1, "Hundred twenty" should be "One hundred twenty".
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Embodiments of claim 1 are drawn to an isolated Bacillus subtilis strain selected from the group consisting of:  (a) the strain deposited at Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH (DSMZ) under accession number DSM32324, and (b) the strain deposited at DSMZ under accession number DSM32325.
	These embodiments do not fall within at least one of the four categories of patent eligible subject matter because the Bacillus subtilis strain deposited at Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH (DSMZ) under accession number [[as]] DSM32324, and, the Bacillus subtilis strain deposited at DSMZ under accession number DSM32325 are not described as being different in any way from naturally occurring Bacillus subtilis strains.
	The description "isolated" does not place any distinction on the deposited strains which different them for naturally occurring strains of Bacillus subtilis.
	In addition, the EFSA Panel on Additives and products or substances Used in Animal Feed (EFSA journal, Vol. 8, Issue 4, pages 1-13, 2020) state that DSM32324 and DSM32325 were isolated in 2011 from faeces collected from healthy adult pigs in Germany, and that none of the strains have been genetically modified.
	Therefore, the Bacillus subtilis strain deposited at Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH (DSMZ) under accession number DSM32324, and (b) the Bacillus subtilis strain deposited at DSMZ under accession number DSM32325 are products of nature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 19 depends from claim 2.
	Claim 19 is an animal feed, animal feed additive, or animal feed premix composition according to claim 2, made by a process comprising adding from 105 to 1012 colony forming units per gram (CFU/g) of the least one Bacillus subtilis strain to an animal feed, animal feed additive, or animal feed premix.
	The recitation "made by a process comprising adding from 105 to 1012 colony forming units per gram (CFU/g) of the least one Bacillus subtilis strain to an animal feed, animal feed additive, or animal feed premix" is merely a process by which the claimed product is made.
	Thus, claim 19 is the animal feed, animal feed additive, or animal feed premix composition according to claim 2, and therefore fails to further limit the subject matter of claim 2.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1, 10, 12-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is an isolated Bacillus subtilis strain selected from:
(a)    the strain deposited at Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH (DSMZ) under accession number DSM32324,
(b)    the strain deposited at DSMZ under accession number DSM32325, and
(c)    a mutant strain of (a) or (b) which 
(i) is sensitive to ampicillin, vancomycin, gentamicin, kanamycin, streptomycin, erythromycin, clindamycin, tetracycline, and chloramphenicol; and 
(ii) has inhibitory activity against E. coli and Clostridium perfringens.

	In Example 1 of the specification, recites "Only Bacillus strains which were susceptible to inhibitorys according to the EFSA Guidance were included in the screening for inhibition of pathogenic E. coli and Clostridium perfringens".  (page 27, lines 21-23)
	The "inhibitorys" were vancomycin, gentamicin, kanamycin, streptomycin, erythromycin, clindamycin, tetracycline, and chloramphenicol. (page 26, lines 8-16)
 	Both DSM32324 and DSM32325 inhibited pathogenic E. coli and Clostridium perfringens. (Table 1 and Table 2), with the specification stating "the two B. subtilis strains DSM32324 and DSM32325 demonstrated impressive results with regard to both E. coli inhibition and Clostridium inhibition". (page 29, lines 7-9)
	Thus, it is unclear in claim 1, if said "mutant strain of (a) or (b) which (i) is sensitive to ampicillin, vancomycin, gentamicin, kanamycin, streptomycin, erythromycin, clindamycin, tetracycline, and chloramphenicol; and (ii) has inhibitory activity against E. coli and Clostridium perfringens" is referring to mutations which are not responsible for the antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325, or, are mutations which alter the already antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325.
	Claims 10, 12-14, and 20 depend from claim 1, but do not clarify the issue.
Claims 2-7, 15-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is an animal feed, animal feed additive, or animal feed premix composition with improved resistance to growth of Escherichia coli and Clostridium perfringens comprising:
(i)    from 105 to 1012 colony forming units per gram (CFU/g) of at least one Bacillus subtilis strain selected from:
(a)    the strain deposited at Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH (DSMZ) under accession number DSM32324,
(b)    the strain deposited at DSMZ under accession number DSM32325, and
(c)    a mutant strain of (a) or (b) which 
(i) is sensitive to ampicillin, vancomycin, gentamicin, kanamycin, streptomycin, erythromycin, clindamycin, tetracycline, and chloramphenicol; and 
(ii) has inhibitory activity against Escherichia coli and Clostridium perfringens, and
(ii)  one or more animal feed, animal feed additive, or animal feed premix ingredients, wherein the at least one Bacillus strains is effective to inhibit growth of Escherichia coli and Clostridium perfringens.

	In Example 1 of the specification, recites "Only Bacillus strains which were susceptible to inhibitorys according to the EFSA Guidance were included in the screening for inhibition of pathogenic E. coli and Clostridium perfringens".  (page 27, lines 21-23)  
	The "inhibitorys" were vancomycin, gentamicin, kanamycin, streptomycin, erythromycin, clindamycin, tetracycline, and chloramphenicol. (page 26, lines 8-16)
 	Both DSM32324 and DSM32325 inhibited pathogenic E. coli and Clostridium perfringens. (Table 1 and Table 2), with the specification stating "the two B. subtilis strains DSM32324 and DSM32325 demonstrated impressive results with regard to both E. coli inhibition and Clostridium inhibition". (page 29, lines 7-9)
	Thus, it is unclear in claim 2, if said "mutant strain of (a) or (b) which (i) is sensitive to ampicillin, vancomycin, gentamicin, kanamycin, streptomycin, erythromycin, clindamycin, tetracycline, and chloramphenicol; and (ii) has inhibitory activity against E. coli and Clostridium perfringens" is referring to mutations which are not responsible for the antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325, or, are mutations which alter the already antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325.
	Claims 3-7, 15-19, and 21-23 depend from claim 2, but do not clarify the issue.

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 19 depends from claim 2.
	Claim 19 is an animal feed, animal feed additive, or animal feed premix composition according to claim 2, made by a process comprising adding from 105 to 1012 colony forming units per gram (CFU/g) of the least one Bacillus subtilis strain to an animal feed, animal feed additive, or animal feed premix.
	The recitation "made by a process comprising adding from 105 to 1012 colony forming units per gram (CFU/g) of the least one Bacillus subtilis strain to an animal feed, animal feed additive, or animal feed premix" is merely a process by which the claimed product is made.
	Thus, claim 19 is an animal feed, animal feed additive, or animal feed premix composition according to claim 2.
	Therefore, 19 is a substantial duplicate of claim 2.



Claim Objections
Claim 2 is objected to because of the following:  there are two designations "(ii)", but only one designation "(i)".  Appropriate correction is required.
Claim 5 is objected to because of the following:  line 2, "Bacillus subtilis" should be in italics for consistency with the specification.  Appropriate correction is required.
Claim 15 is objected to because of the following:  line 5, "fish;" should be "fish,".  Appropriate correction is required.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 25, 2021